UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period :	January 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In todays environment, we favor the investment approach practiced at Putnam  active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Performance summary (as of 12/31/16) Investment objective Long-term growth of capital and any increased income that results from this growth Net asset value December 31, 2016 Class IA: $17.91 Class IB: $17.84 Total return at net asset value (as of 12/31/16) Class IA shares* Class IB shares* S&P 500 Index 1 year 12.34% 12.05% 11.96% 5 years 99.62 97.11 98.18 Annualized 14.83 14.54 14.66 10 years 72.77 68.49 95.72 Annualized 5.62 5.36 6.95 Life 120.50 111.11 186.22 Annualized 4.33 4.08 5.80 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Putnam VT Investors Fund 1 Report from your fund’s manager Jerry, how was the investing environment for the 12-month reporting period ended December 31, 2016? The period began in January 2016, when stock market volatility and investor anxiety escalated dramatically, and the S&P 500 Index, a common measure of U.S. stock market performance and the fund’s benchmark, posted one of its worst-ever January losses. The downturn continued through February 11, the low point for the period, when major U.S. stock indexes were down by more than 10% since the start of the year. Stocks then staged a remarkable rebound. As recession fears subsided and oil prices stabilized, turbulence eased and the S&P 500 Index gained in March, marking its best monthly return in five months. After a relatively calm April and May, market volatility spiked again, largely in response to Brexit — the decision by United Kingdom voters to leave the European Union. U.S. stock prices plummeted by more than 5% in the two days after the vote, followed by a dramatic three-day recovery as the period came to a close. Markets advanced calmly throughout the summer before weakening in the weeks leading up to the U.S. presidential election. In the election’s aftermath, however, U.S. stock performance soared in anticipation of a new business-friendly administration. Major U.S. market indexes hit record highs and delivered strong returns for the year. How did Putnam VT Investors Fund perform? I am pleased to report that the fund delivered a positive return and outperformed its benchmark, the S&P 500 Index, for the 12-month reporting period. Could you provide some examples of stocks that helped performance relative to the benchmark during the reporting period? The top two performers for the period were in the financials sector — JPMorgan Chase and Goldman Sachs Group. At the start of 2016, I preferred stocks in the financials sector, which I believed were very attractively valued. In late 2016, financial stocks surged in response to the Federal Reserve’s December interest-rate hike and post-election expectations for loosening regulations in the industry. Another top contributor to performance was the fund’s investment in Computer Sciences, a global provider of information technology services. A key factor in its stock price advance was the announcement that Computer Sciences would be merging with the IT services businesses of Hewlett Packard Enterprise. Could you discuss some stocks that detracted from fund returns? One of the most disappointing performers for the period was the stock of Perrigo, an Ireland-based specialty pharmaceutical company. The stock struggled as investors became increasingly disappointed with Perrigo’s decision to acquire Omega Pharma, a Belgium-based consumer health-care company. We sold our position in Perrigo by period-end. Also in the health-care sector, Gilead Sciences was a detractor during the reporting period. A biopharmaceutical company, Gilead has had great success with Sovaldi and Harvoni, its two hepatitis C drugs. Despite Gilead’s strong earnings, however, investors became concerned during the reporting period about pressure to lower the cost of the drugs due to competition from other companies launching hepatitis C treatments. What is your outlook for the coming months? I believe the ingredients are in place for a stronger economy, and that the stock market could strengthen along with it. We have seen home price appreciation, revived consumer confidence, and an upward trend in wage inflation. I also believe, as confidence comes back to the market, assets that have been on the sidelines are likely to return to stocks. The year ahead is not without risks, of course — the most notable, in my view, being uncertainty about the new presidential administration’s ability to implement change, and the pace at which those changes will occur. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Gerard P. Sullivan joined Putnam in 2008 and has been in the investment industry since 1982. Your fund’s manager also manages other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Investors Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/16 to 12/31/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.69% 0.94% Annualized expense ratio for the six-month period ended 12/31/16* 0.69% 0.94% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 12/31/16 ended 12/31/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.68 $5.01 $3.51 $4.77 Ending value (after expenses) $1,123.60 $1,122.00 $1,021.67 $1,020.41 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Investors Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Investors Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Investors Fund (the “Fund”) as of December 31, 2016, the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments as of December 31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 8, 2017 4 Putnam VT Investors Fund The fund’s portfolio 12/31/16 COMMON STOCKS (97.1%)* Shares Value Aerospace and defense (2.4%) Boeing Co. (The) 13,900 $2,163,952 L-3 Communications Holdings, Inc. 6,424 977,155 Northrop Grumman Corp. 11,100 2,581,638 TransDigm Group, Inc. 3,300 821,568 Air freight and logistics (0.4%) United Parcel Service, Inc. Class B 9,700 1,112,008 Airlines (1.6%) American Airlines Group, Inc. 20,600 961,814 Southwest Airlines Co. 44,900 2,237,816 United Continental Holdings, Inc. † 13,400 976,592 Auto components (0.5%) Adient PLC (Ireland) † 1,584 92,822 Lear Corp. 8,900 1,178,093 Automobiles (0.5%) General Motors Co. 39,300 1,369,212 Banks (8.5%) Bank of America Corp. 230,542 5,094,978 Citigroup, Inc. 62,257 3,699,934 JPMorgan Chase & Co. 118,927 10,262,211 Regions Financial Corp. 98,400 1,413,024 Wells Fargo & Co. 38,950 2,146,535 Beverages (2.2%) Dr. Pepper Snapple Group, Inc. 14,900 1,350,983 Molson Coors Brewing Co. Class B 9,079 883,477 PepsiCo, Inc. 34,720 3,632,754 Biotechnology (3.7%) Amgen, Inc. 20,763 3,035,758 Biogen, Inc. † 6,300 1,786,554 Celgene Corp. † 16,400 1,898,300 Gilead Sciences, Inc. 37,100 2,656,731 United Therapeutics Corp. † 3,700 530,691 Building products (0.4%) Johnson Controls International PLC 24,943 1,027,402 Capital markets (3.9%) Ameriprise Financial, Inc. 10,500 1,164,870 Goldman Sachs Group, Inc. (The) 19,320 4,626,174 KKR & Co. LP 66,300 1,020,357 Morgan Stanley 61,300 2,589,925 State Street Corp. 12,800 994,816 Chemicals (1.3%) Albemarle Corp. 10,100 869,408 Dow Chemical Co. (The) 22,501 1,287,507 E. I. du Pont de Nemours & Co. 11,600 851,440 Sociedad Quimica y Minera de Chile SA ADR (Chile) 13,800 395,370 Commercial services and supplies (0.3%) Waste Connections, Inc. (Canada) 10,100 793,759 Communications equipment (1.6%) Cisco Systems, Inc. 140,741 4,253,193 COMMON STOCKS (97.1%)* cont . Shares Value Construction materials (0.5%) Forterra, Inc. † 58,076 $1,257,926 Consumer finance (2.1%) Capital One Financial Corp. 19,600 1,709,904 Discover Financial Services 30,000 2,162,700 Synchrony Financial 49,900 1,809,873 Diversified financial services (0.5%) Capitol Acquisition Corp. III (Units) † 18,239 187,862 Easterly Acquisition Corp. † 77,420 762,587 Pace Holdings Corp. (Units) † 37,781 406,146 Diversified telecommunication services (1.5%) AT&T, Inc. 92,072 3,915,822 Electric utilities (1.8%) Edison International 9,600 691,104 Entergy Corp. 13,400 984,498 Exelon Corp. 41,300 1,465,737 FirstEnergy Corp. 17,100 529,587 Select Energy Services Class A † F 57,311 1,203,531 Energy equipment and services (1.7%) Baker Hughes, Inc. 27,363 1,777,774 Nabors Industries, Ltd. 39,700 651,080 Schlumberger, Ltd. 20,145 1,691,173 Smart Sand, Inc. † 21,052 348,411 Equity real estate investment trusts (REITs) (1.0%) Armada Hoffler Properties, Inc. R 78,154 1,138,704 Easterly Government Properties, Inc. R 80,216 1,605,924 Food and staples retail (3.5%) CVS Health Corp. 20,680 1,631,859 Wal-Mart Stores, Inc. 46,700 3,227,904 Walgreens Boots Alliance, Inc. 45,141 3,735,869 Whole Foods Market, Inc. 28,100 864,356 Food products (1.1%) JM Smucker Co. (The) 14,300 1,831,258 Kraft Heinz Co. (The) 13,100 1,143,892 Gas utilities (0.2%) UGI Corp. 13,700 631,296 Health-care equipment and supplies (1.6%) Baxter International, Inc. 35,200 1,560,768 Becton Dickinson and Co. 10,200 1,688,610 Danaher Corp. 14,100 1,097,544 Health-care providers and services (3.5%) Aetna, Inc. 16,500 2,046,165 Express Scripts Holding Co. † 15,600 1,073,124 HCA Holdings, Inc. † 18,900 1,398,978 Humana, Inc. 4,187 854,274 McKesson Corp. 11,800 1,657,310 UnitedHealth Group, Inc. 14,600 2,336,584 Hotels, restaurants, and leisure (1.8%) Del Taco Restaurants, Inc. † S 43,936 620,376 McDonald’s Corp. 14,130 1,719,904 Penn National Gaming, Inc. † 53,338 735,531 Putnam VT Investors Fund 5 COMMON STOCKS (97.1%)* cont . Shares Value Hotels, restaurants, and leisure cont . Wyndham Worldwide Corp. 9,400 $717,878 Yum! Brands, Inc. 16,000 1,013,280 Household durables (0.5%) New Home Co., Inc. (The) † 28,892 338,325 PulteGroup, Inc. 52,400 963,112 Household products (0.5%) Procter & Gamble Co. (The) 16,754 1,408,676 Independent power and renewable electricity producers (0.3%) NRG Energy, Inc. 73,400 899,884 Industrial conglomerates (0.7%) General Electric Co. 59,820 1,890,312 Insurance (3.3%) Admiral Group PLC (United Kingdom) 10,895 244,309 American International Group, Inc. 48,533 3,169,690 Assured Guaranty, Ltd. 21,500 812,055 Hartford Financial Services Group, Inc. (The) 28,900 1,377,085 Lincoln National Corp. 20,700 1,371,789 MetLife, Inc. 20,548 1,107,332 Travelers Cos., Inc. (The) 5,941 727,297 Internet and direct marketing retail (1.0%) Amazon.com, Inc. † 3,365 2,523,313 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) † ∆∆ F 6 5 Global Fashion Group SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) † ∆∆ F 5,179 39,772 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) † ∆∆ F 3 2 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆∆ F 1 1 Internet software and services (4.0%) Alibaba Group Holding, Ltd. ADR (China) † S 5,542 486,643 Alphabet, Inc. Class A † 2,800 2,218,860 Alphabet, Inc. Class C † 7,418 5,725,361 Facebook, Inc. Class A † 18,600 2,139,930 MiX Telematics, Ltd. ADR (South Africa) 21,967 135,976 IT Services (2.3%) Computer Sciences Corp. 21,040 1,250,197 IBM Corp. 16,380 2,718,916 MasterCard, Inc. Class A 12,900 1,331,925 Xerox Corp. 106,800 932,364 Machinery (1.7%) Deere & Co. 17,500 1,803,200 Ingersoll-Rand PLC 17,800 1,335,712 Parker Hannifin Corp. 5,200 728,000 Trinity Industries, Inc. S 19,667 545,956 Media (3.1%) CBS Corp. Class B (non-voting shares) 26,500 1,685,930 Charter Communications, Inc. Class A † 1,856 534,380 Comcast Corp. Class A 46,770 3,229,469 DISH Network Corp. Class A † 13,600 787,848 Liberty SiriusXM Group Class A † 26,700 921,684 Live Nation Entertainment, Inc. † 39,700 1,056,020 COMMON STOCKS (97.1%)* cont . Shares Value Metals and mining (1.4%) ArcelorMittal ADR (France) † 87,200 $636,560 BHP Billiton, Ltd. ADR (Australia) 30,400 1,087,712 Freeport-McMoRan, Inc. (Indonesia) † 64,700 853,393 Nucor Corp. 20,300 1,208,256 Mortgage real estate investment trusts (REITs) (0.2%) Hannon Armstrong Sustainable Infrastructure Capital, Inc. R S 21,840 414,742 Multiline retail (1.0%) Macy’s, Inc. 26,300 941,803 Target Corp. S 24,100 1,740,743 Oil, gas, and consumable fuels (6.0%) Anadarko Petroleum Corp. 22,200 1,548,006 Centennial Resource Development, Inc./DE Class A † S 35,400 698,088 Cheniere Energy, Inc. † 7,000 290,010 ConocoPhillips 26,100 1,308,654 Enterprise Products Partners LP 55,800 1,508,832 EOG Resources, Inc. 8,000 808,800 Exxon Mobil Corp. 45,505 4,107,281 Green Plains Partners LP 31,914 631,897 Pioneer Natural Resources Co. 1,818 327,367 Plains GP Holdings LP Class A 17,611 610,749 Royal Dutch Shell PLC ADR Class A (United Kingdom) 20,070 1,091,407 Scorpio Tankers, Inc. 99,800 452,094 Suncor Energy, Inc. (Canada) 22,800 745,332 Valero Energy Corp. 20,200 1,380,064 WildHorse Resource Development Corp. † 31,417 458,688 Personal products (0.3%) Avon Products, Inc. † 55,701 280,733 Coty, Inc. Class A 26,621 487,431 Pharmaceuticals (4.7%) Allergan PLC † 3,926 824,499 Eli Lilly & Co. 13,400 985,570 Jazz Pharmaceuticals PLC † 5,146 561,068 Johnson & Johnson 40,430 4,657,940 Merck & Co., Inc. 40,000 2,354,800 Pfizer, Inc. 101,686 3,302,761 Real estate management and development (0.5%) CBRE Group, Inc. Class A † 21,600 680,184 Kennedy-Wilson Holdings, Inc. 27,400 561,700 Road and rail (1.0%) Union Pacific Corp. 26,200 2,716,416 Semiconductors and semiconductor equipment (3.7%) Applied Materials, Inc. 50,000 1,613,500 Intel Corp. 71,220 2,583,149 Lam Research Corp. 12,900 1,363,917 Micron Technology, Inc. † 63,900 1,400,688 Qorvo, Inc. † 8,700 458,751 QUALCOMM, Inc. 36,800 2,399,360 Software (4.6%) Dell Technologies, Inc. - VMware, Inc. Class V † 15,373 845,054 Microsoft Corp. 152,950 9,504,313 Oracle Corp. 52,658 2,024,700 6 Putnam VT Investors Fund COMMON STOCKS (97.1%)* cont . Shares Value Specialty retail (2.8%) American Eagle Outfitters, Inc. S 25,200 $382,284 Best Buy Co., Inc. S 27,100 1,156,357 Gap, Inc. (The) S 27,600 619,344 Home Depot, Inc. (The) 20,300 2,721,824 Lowe’s Cos., Inc. 28,400 2,019,808 Michaels Cos., Inc. (The) † 27,995 572,498 Technology hardware, storage, and peripherals (4.3%) Apple, Inc. 76,683 8,881,425 Hewlett Packard Enterprise Co. 66,916 1,548,436 HP, Inc. 72,416 1,074,653 Wireless telecommunication services (1.1%) T-Mobile US, Inc. † 51,100 2,938,761 Total common stocks (cost $208,828,572) CONVERTIBLE PREFERRED STOCKS (0.5%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 571 $435,365 American Tower Corp. $5.50 cv. pfd. R 5,321 551,389 Iridium Communications, Inc. 7.00% cv. pfd. 3,770 422,711 Total convertible preferred stocks (cost $1,457,405) CONVERTIBLE BONDS AND NOTES (0.2%)* Principal amount Value DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 $383,000 $435,902 Total convertible bonds and notes (cost $383,000) Expiration WARRANTS (—%)* † date Strike price Warrants Value Centennial Resource Development, Inc. of Delaware 10/11/21 $11.50 11,800 $98,530 Easterly Acquisition Corp. 7/29/20 11.50 38,710 13,552 Total warrants (cost $59,246) SHORT-TERM INVESTMENTS (4.4%)* Shares Value Putnam Cash Collateral Pool, LLC 0.91% d 5,739,250 $5,739,250 Putnam Short Term Investment Fund 0.69% L 6,123,428 6,123,428 Total short-term investments (cost $11,862,678) Total investments (cost $222,590,901) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through December 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $267,297,298. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $39,780, or less than 0.1% of net assets. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Putnam VT Investors Fund 7 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $29,641,838 $—­ $39,780 Consumer staples 20,479,192 —­ —­ Energy 20,435,707 —­ —­ Financials 49,031,886 244,309 —­ Health care 36,308,029 —­ —­ Industrials 22,673,300 —­ —­ Information technology 54,891,311 —­ —­ Materials 8,447,572 —­ —­ Real Estate 3,986,512 —­ —­ Telecommunication services 6,854,583 —­ —­ Utilities 5,202,106 1,203,531 —­ Total common stocks Convertible bonds and notes —­ 435,902 —­ Convertible preferred stocks —­ 1,409,465 —­ Warrants 112,082 —­ —­ Short-term investments 6,123,428 5,739,250 —­ Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 8 Putnam VT Investors Fund Statement of assets and liabilities 12/31/16 Assets Investment in securities, at value, including $5,567,334 of securities on loan (Note 1): Unaffiliated issuers (identified cost $210,728,223) $261,397,105 Affiliated issuers (identified cost $11,862,678) (Notes 1 and 5) 11,862,678 Cash 7,121 Foreign currency (cost $10) (Note 1) 21 Dividends, interest and other receivables 383,828 Receivable for shares of the fund sold 3,373 Receivable for investments sold 3,990 Total assets Liabilities Payable for shares of the fund repurchased 171,025 Payable for compensation of Manager (Note 2) 127,185 Payable for custodian fees (Note 2) 13,960 Payable for investor servicing fees (Note 2) 45,345 Payable for Trustee compensation and expenses (Note 2) 145,946 Payable for administrative services (Note 2) 2,741 Payable for distribution fees (Note 2) 42,983 Collateral on securities loaned, at value (Note 1) 5,739,250 Other accrued expenses 72,383 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $200,583,346 Undistributed net investment income (Note 1) 2,918,647 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 13,126,435 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 50,668,870 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $66,172,712 Number of shares outstanding 3,695,134 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $17.91 Computation of net asset value Class IB Net assets $201,124,586 Number of shares outstanding 11,272,636 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $17.84 The accompanying notes are an integral part of these financial statements. Putnam VT Investors Fund 9 Statement of operations Year ended 12/31/16 Investment income Dividends (net of foreign tax of $24,999) $5,212,387 Interest (including interest income of $22,128 from investments in affiliated issuers) (Note 5) 27,648 Securities lending (net of expenses) (Notes 1 and 5) 33,197 Total investment income Expenses Compensation of Manager (Note 2) 1,284,118 Investor servicing fees (Note 2) 161,485 Custodian fees (Note 2) 22,601 Trustee compensation and expenses (Note 2) 15,008 Distribution fees (Note 2) 416,923 Administrative services (Note 2) 7,026 Other 103,862 Fees waived and reimbursed by Manager (Note 2) (2,320) Total expenses Expense reduction (Note 2) (5,835) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 14,660,128 Net realized loss on foreign currency transactions (Note 1) (62) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 407 Net unrealized appreciation of investments during the year 12,445,720 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/16 12/31/15 Increase (decrease) in net assets Operations Net investment income $3,270,364 $2,800,522 Net realized gain on investments and foreign currency transactions 14,660,066 18,449,821 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 12,446,127 (24,913,074) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,000,486) (1,126,092) Class IB (1,601,787) (1,283,375) From net realized long-term gain on investments Class IA (2,278,450) — Class IB (4,303,419) — Increase (decrease) from capital share transactions (Note 4) 57,876,287 (4,896,505) Total increase (decrease) in net assets Net assets Beginning of year 188,228,596 199,197,299 End of year (including undistributed net investment income of $2,918,647 and $2,476,683, respectively) The accompanying notes are an integral part of these financial statements. 10 Putnam VT Investors Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 12/31/16­ $16.79­ .25­ 1.71­ 1.96­ (.26) (.58) $17.91­ 12.34­ $66,173­ .69 e 1.52 e 50­ 12/31/15­ 17.37­ .28­ (.61) (.25) —­ 16.79­ 67,928­ .69­ 1.60­ 47­ 12/31/14­ 15.43­ .22­ 1.95­ 2.17­ (.23) —­ 17.37­ 14.25­ 81,862­ .72­ 1.39­ 50­ 12/31/13­ 11.59­ .19­ 3.88­ 4.07­ (.23) —­ 15.43­ 35.52­ 86,433­ .73­ 1.39­ 83­ 12/31/12­ 10.05­ .19­ 1.52­ 1.71­ (.17) —­ 11.59­ 17.06­ 75,932­ .74­ 1.76­ 60­ Class IB­ 12/31/16­ $16.73­ .22­ 1.69­ 1.91­ (.22) (.58) $17.84­ 12.05­ $201,125­ .94 e 1.37 e 50­ 12/31/15­ 17.30­ .24­ (.61) (.20) —­ 16.73­ 120,301­ .94­ 1.39­ 47­ 12/31/14­ 15.37­ .18­ 1.94­ 2.12­ (.19) —­ 17.30­ 13.91­ 117,335­ .97­ 1.14­ 50­ 12/31/13­ 11.55­ .15­ 3.86­ 4.01­ (.19) —­ 15.37­ 35.12­ 127,742­ .98­ 1.15­ 83­ 12/31/12­ 10.01­ .17­ 1.51­ 1.68­ (.14) —­ 11.55­ 16.83­ 143,525­ .99­ 1.50­ 60­ a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). The accompanying notes are an integral part of these financial statements. Putnam VT Investors Fund 11 Notes to financial statements 12/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through December 31, 2016. Putnam VT Investors Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term growth of capital and any increased income that results from this growth. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after 12 Putnam VT Investors Fund translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $5,739,250 and the value of securities loaned amounted to $5,567,334. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from nontaxable dividends and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $226,127 to decrease undistributed net investment income, $834 to decrease paid-in capital and $226,961 to increase accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $54,880,827 Unrealized depreciation (5,559,363) Net unrealized appreciation 49,321,464 Undistributed ordinary income 2,918,647 Undistributed long-term gain 14,474,929 Cost for federal income tax purposes $223,938,319 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 42.9% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.555% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $2,320. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage Putnam VT Investors Fund 13 any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $44,897 Class IB 116,588 Total $161,485 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $65 under the expense offset arrangements and by $5,770 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $196, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in securities (Long-term) $163,302,816 $111,711,047 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/16 Year ended 12/31/15 Year ended 12/31/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 63,063 $1,026,160 82,315 $1,421,112 4,905,738 $77,458,217 1,731,633 $29,462,286 Shares issued in connection with reinvestment of distributions 207,791 3,278,936 64,644 1,126,092 374,934 5,905,206 73,800 1,283,375 270,854 4,305,096 146,959 2,547,204 5,280,672 83,363,423 1,805,433 30,745,661 Shares repurchased (621,188) (10,159,499) (815,391) (14,062,697) (1,197,440) (19,632,733) (1,397,384) (24,126,673) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Cash Collateral Pool, LLC* $4,381,450 $50,025,052 $48,667,252 $31,052 $5,739,250 Putnam Money Market Liquidity Fund** — 21,605,371 21,605,371 462 — Putnam Short Term Investment Fund*** 3,851,702 86,902,629 84,630,903 21,666 6,123,428 Total *No management fees are charged to Putnam Cash Collateral Pool, LLC (See Note 1). **Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. ***Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. 14 Putnam VT Investors Fund Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Warrants (number of warrants) 12,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Equity contracts Investments $112,082 Payables $— Total $— The following is a summary of change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1) (there were no realized gains or losses on derivative instruments): Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Total Equity contracts $52,836 $52,836 Total Note 8 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $15,978,655 as a capital gain dividend with respect to the taxable year ended December 31, 2016, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT Investors Fund 15 About the Trustees 16 Putnam VT Investors Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2016, there were 114 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (
